Citation Nr: 0942804	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left leg arthritis, 
residual of fracture. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas which denied service connection for left leg 
arthritis, residual of fracture.  The Veteran requested a 
Travel Board hearing on his VA-Form 9, but withdrew the 
request in August 2007.

The Board notes that the Veteran has a separate claim for 
service connection for a left foot condition, claimed as 
fracture of second metatarsal left foot, which was 
adjudicated in a June 2009 rating decision and is not 
currently on appeal. 


FINDING OF FACT

A left leg condition was not first shown during service or 
within the first post-service year, and the competent, 
credible evidence of record does not show that any current 
left leg condition is otherwise related to any disease or 
injury in service. 


CONCLUSION OF LAW

The criteria for service connection for left leg arthritis, 
residual of fracture, claimed as left leg condition, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claim file.  The Veteran 
indicated that he had received VA treatment in Dallas in 
December 1968 or January 1969 (during his service).  The RO 
requested this information and informed the Veteran of its 
efforts to obtain the records in April 2008.  A 
representative from the Dallas VA Medical Center responded in 
February 2009 that they did not have any records for the time 
frame the RO requested including in the archives.  Any 
additional efforts to obtain the VA medical records would be 
futile.

In disability compensation (service connection) claims, VA 
must provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Veteran was not examined by VA in 
conjunction with this claim of service connection for claimed 
left leg condition; however, no such examination is necessary 
in this case because there is no indication from a competent 
and credible source that the current disability, if any, is 
associated with the Veteran's service.  That is, there is no 
persuasive evidence of record of in-service incurrence of the 
claimed disability.   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A Veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  See 38 
C.F.R. §§ 3.307, 3.309 (a).  However, the record does not 
reflect that the Veteran developed arthritis of the left leg 
to degree of 10 percent within one year from the date of 
termination, January 1969.  38 C.F.R §3.309(a)   

The Veteran contends that he has arthritis in his left leg as 
a result of breaking his upper left foot in service.  

The service treatment reports reveal that the Veteran injured 
his left foot in October 1968 resulting in a stress fracture 
of the 2nd metatarsal, as confirmed by an x-ray. 
The service treatment reports do not contain any reference to 
a left leg condition or any incident, including a fracture, 
during service.  The December 1968 exit examination was 
normal for lower extremities. 

The Veteran reported that when he was on leave in December 
1968 or January 1969 he was treated at the VA medical clinic 
in Dallas and had a cast removed for his left leg fracture.  
However, no patient treatment records are available for that 
time period.  

VA medical treatment notes were received.  Beginning in 
January 2005 the Veteran has complained of chronic leg pain 
which he reported began in 2004.  However, the there is no 
evidence of any diagnosis, including arthritis, associated 
with his complaints of left leg pain.  No private medical 
reports were received.

The Veteran insists that he has a left leg condition that 
began during service; however the service treatment records 
are silent as to any diagnosis of a left leg condition, 
notwithstanding the Veteran's complaints.  

While the Veteran currently suffers from left leg pain, and 
there is no reason to doubt the Veteran's credibility 
regarding such left leg pain, the fact remains that there are 
no medical findings of a disability for which service 
connection may be established.  The current medical evidence 
consists of VA treatment notes from January 2005 to September 
2008 which note his complaints of left leg pain.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  A claim based on "pain alone" fails when 
there is no sufficient factual showing that the pain derived 
from an in-service disease or injury.  Such pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence. 

Disability compensation for veterans derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of current disability and that a 
disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed disabling condition of 
the left leg, the Veteran's claim of service connection must 
fail.  It is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran genuinely believes that he has a left leg 
condition which incurred in service.  His factual recitation 
as to his symptoms is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a diagnosis for his condition and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the in-service and post-service medical 
evidence which is silent as to a diagnosis.   See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, there is no objective evidence of an in-service left 
leg disability or a current left leg disability.  

The preponderance of the evidence is against the claim of 
service connection for left leg arthritis, residual of 
fracture; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for left leg arthritis, 
residual of fracture, is denied. 


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


